DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of group I, claims 11-14 in the reply filed on 3/14/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Objections
Claims 11-14 are objected to because of the following informalities:  The words “characterised” and “sterilising” should be spelled according to US spellings, characterized and sterilized.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Catelli et al. (20140134318) in view of Lelieveld et al. (6231908).
Catelli teaches a method for producing a purée from a food product, comprising the following steps:
- refining the food product up to obtaining a purée (par. 0028, 0032, par. 0073); 
- de-activating the enzymes by heating the purée (par. 0035), in order to prevent oxidation of the purée (par. 0035); the step of de-activating the enzymes comprising the step of passing an electric current through the purée of a first ohmic heater (par. 0043 last 4 lines; par. 0047); the step of de-activating the enzymes comprising a step of recirculating a part of the product from downstream to upstream of the first ohmic heater (par. 0039; recycling circuit ref. 61; par. 0077 valve 76 open with recirculation), for pre-heating the purée in inlet into the first ohmic heater (par. 0043 last 4 lines; par. 0075); characterised in that it comprises the step of heating to temperatures encompassing sterilizing temperatures of the purée following the step of de- activating the enzymes (par. 0036), by heating the purée by passing an electric current through the purée (par. 0044 single unit comprising multiple heaters par. 0047), the step of de-activating the enzymes takes place in said first ohmic heater (par. 0035) and second heating step in a second ohmic heater (par. 0044, 0047).
Catelli teaches methods of heating flowable food products for the purpose of treating including by passing electric current through the product (ohmic heating; par. 0047) in a continuous manner and thus one of ordinary skill in the art would have been motivated to look to the art of ohmic heating of food products in a continuous manner as taught by Lelieveld.
Lelieveld teaches methods of passing electric current through flowing food products by passing the food product between pairwise electrodes (col. 3 lines 37-40) for its art recognized purpose of thorough inactivation of microorganisms during a continuous treatment (col. 1 lines 64-65)
Though silent to the electric current taught (par. 0047) being applied between electrodes, since Catelli teaches passing electric current through the food product and since Lelieveld teaches a same passing of electric current through a food product for treating.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach an apparatus which achieves the desired outcome as taught by Catelli, such as in the instant case achieving heating of the food product in a continuous manner by passing the food product between pairwise electrodes as taught by Lelieveld to achieve the purpose of ohmic heating as taught by Catelli.
Catelli teaches passing through the food product through the heating chamber, where the heating chamber comprise either multiple passing of heating or passing through a single unit which comprises a plurality of heaters (par. 0075).  Thus since both teach more than heat treatment using a same ohmic heating, since Catelli teaches the multiple heating including sterilization temperatures (par. 0036).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach the second taught step of heating as taught by Catelli being a step of sterilizing the purée following the step of de- activating the enzymes, since Lelieveld teaches the heating for the purpose of thorough inactivation of microorganisms as is known and desirable with respect to perishable food and achieving a desired stepwise heating as taught by Catelli in first and second ohmic heater (par. 0044, 0047, 0075)
With respect to claim 12, the step of refining the purée takes place in at least a first and a second refiner (par. 0056), the second refiner (fig. 1 ref. 44 relative flow par. 5) being located downstream of the first refiner (fig. 1 ref. 44 relative flow par. 5) and upstream of the first ohmic heater (fig. 1 ref. 60), no refining of the purée taking place downstream of the first ohmic heater (fig. 1 ref. 60).
With respect to claims 13 and 14, the first heater determines a first heating up to a de-activation temperature of lower than or equal to 100°C (par. 0036), where “determines” is open and taken with respect to determines a predefined temperature.  Though silent to the second heater determining heating up to a sterilisation temperature to enable sterilisation, the sterilisation temperature being higher than the de-activation temperature, Catelli teaches multiple heating units in addition teaching heating for deactivating enzymes at a temperature of less than 100C.  Thus since both teach more than heat treatment using a same ohmic heating, since Catelli teaches the multiple heating including sterilization temperatures (par. 0036).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach the second taught step of heating as taught by Catelli being a step of sterilizing the purée following the step of de- activating the enzymes, since Lelieveld teaches the heating for the purpose of thorough inactivation of microorganisms as is known and desirable with respect to perishable food and achieving a desired stepwise heating as taught by Catelli in first and second ohmic heater (par. 0044, 0047, 0075)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven Leff whose telephone number is (571) 272-6527.  The examiner can normally be reached on Mon-Fri 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached at (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN N LEFF/Primary Examiner, Art Unit 1792